Case 3:20-cr-00023-HES-PDB Document 37 Filed 06/05/20 Page 1 of 2 PagelD 219

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
UNITED STATES OF AMERICA
v. CASE NO: 3:20-cer-23-J-20PDB

BRAD BRADLEY BRADFORD
/

 

ACCEPTANCE OF PLEA OF GUILTY, ADJUDICATION OF GUILT,
NOTICE OF FINAL REVOCATION, AND DENIAL OF MOTION

This matter is before this Court on the following: a Report and Recommendation by United
States Magistrate Patricia D. Barksdale (Dkt. 34); and “Defendant’s Unopposed Motion to Hold
Sentencing Portion of Final Revocation Hearing on June 3, 2020, or Alternatively, to Transfer
Case to a Different Judge” (Dkt. 35).

First, this Court adopts the Report and Recommendation Concerning Plea of Guilty (Dkt.
34), filed May 29, 2020, and accepts Defendant’s plea of guilty to Count(s) One through Six of
the Second Superseding Petition, and Defendant is adjudged guilty of such offenses.

FINAL REVOCATION is hereby scheduled for Wednesday, August 5, 2020, at 10:00
am, before the Honorable Harvey E. Schlesinger, United States District Judge, in Courtroom 10C,
10" Floor, United States Courthouse, 300 North Hogan Street, Jacksonville, Florida.

Second, “Defendant’s Unopposed Motion to Hold Sentencing Portion of Final Revocation
Hearing on June 3, 2020, or Alternatively, to Transfer Case to a Different Judge” (Dkt. 35) is
hereby DENIED. The sentencing portion of the final revocation for this matter will be
Wednesday, August 5, 2020, at 10:00 am, and it will be before the undersigned.

DONE AND ORDERED at Jacksonville, Florida, this Dh L day of June, 2020.

 

 
_ R

° Case 3:20-cr-00023-HES-PDB Document 37 Filed 06/05/20 Page 2 of 2 PagelD 220

Copy to: Frank Merrill Talbot, II, Esq.
Mark Rosenblum, Esq.
U.S. Marshal
U.S. Probation
